DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restriction
Inventor’s election, without traverse (no arguments), of the compound diagramed on page 39 of 40 of the 7/18/2022 Response is acknowledged.  The examiner notes for clarity of the record that this compound is the compound of example 88: N-ethyl-4-[4-(8-methyl-7-quinolyl)phenoxy]piperidine-1-carboxamide (specification page 141).  
The election/restriction is hereby made FINAL.  

Information Disclosure Statement
 	Entry #20 on the 12-page 3/29/21 IDS has been lined-through because it is incomplete (no patent PCT number).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Due to pixilation of the text, portions of the claim are so poorly reproduced that they are functionally illegible.  Thus, the metes and bounds of the claim are unclear due to this illegibility.  This is particularly true of a number of the superscripts and subscripts in both the diagramed compounds and the text.  
	Clarification is in order.  

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claims 2-20 all ultimately depend from indefinite independent claim 1, yet do not in all instances relieve the indefiniteness of claim 1.  These dependent claims are also, therefore, indefinite.  

Markush Search
All claims have been examined with respect to formal matters.
The elected species has been searched and is not deemed free of the art.  
All claimed but as yet unexamined subject matter which does not read on the elected species is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-12, in so far as they read on the elected species, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 13-16 of (parent) U.S. Patent No. 10,851,057 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.   
	Patented dependent claim 7 teaches a method of treating a subject who is suffering from a condition, disease or disorder, wherein said condition, disease or disorder is obesity, an eating disorder, cardiovascular disease, a gastrointestinal disorder, a dermatological disorder, metabolic disease, a viral disorder wherein FASN inhibition correlates inhibition of viral replication, cancer or cancer metastasis, said method comprising administering to the subject a therapeutically effective amount of a Markush group of compounds of formula V(a), or its pharmaceutically acceptable salt, where compound V(a) is the instant diagramed elected species.   
	Dependent patented claims 13-16 are identical to instant dependent claims 8-11 and all ultimately depend from patented claim 7.  Dependent patented claim 6 teaches a list of named compounds of formula V(a), one of which is the instant elected species (column 388, line 22).  
In short, the instant elected species - as inventor explicitly states in the 7/18/2022 Response - reads on instant claims 1-12 and the limitations of these claims with respect to the elected species are all taught by patented claims 7 and 13-16 of US 10,851,057 B2.  

Claims 1-12, in so far as they read on the elected species, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of (parent) U.S. Patent No. 10,221,135 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.   
	Patented dependent claim 20 teaches a method of treating a subject suffering from a disorder mediated by fatty acid synthase (FASN) comprising administering a therapeutically effective amount of a compound of formula V(a), or its pharmaceutically acceptable salt, where the compound of formula V(a) is the instant diagramed elected species.  Patented dependent claim 19 teaches a list of named compounds of formula V(a), one of which is the instant elected species (column 391, line 42).  
	The patent’s specification explicitly teaches that the fatty acid synthase disorders are, for example, obesity, eating disorders, cardiovascular diseases, gastrointestinal disorders, dermatological disorders, metabolic diseases (e.g. NASH and type 2 diabetes), viral disorders where FASN inhibition correlates inhibition of viral replication, cancer and/or cancer metastasis (e.g. human breast, ovarian, prostate, colon, lung, bladder, stomach and kidney) (column 78, line 41ff).  
In short, the instant elected species - as inventor explicitly states in the 7/18/2022 Response - reads on instant claims 1-12 and the limitations of these claims with respect to the elected species are all encompassed by patented claims 19 and 20 in light of the patent’s specification.  

Claims 1-12, in so far as they read on the elected species, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13  of (parent) U.S. Patent No. 9,902,696 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.   
Patented claim 13, drawn to a set of named compounds, explicitly teaches the instant elected species (column 400, line 58).  
The patent’s specification explicitly teaches that the compounds of the patent are used in methods for the treatment of a condition or disorder associated with increased FASN expression and/or activity where the disorders are, for example, obesity, eating disorders, cardiovascular diseases, gastrointestinal disorders, dermatological disorders, metabolic diseases (e.g. NASH and type 2 diabetes), viral disorders where FASN inhibition correlates inhibition of viral replication, cancer and/or cancer metastasis (e.g. human breast, ovarian, prostate, colon, lung, bladder, stomach and kidney) (column 83, line 30ff).  The method comprises administering to a subject in need of such a treatment a therapeutically effective amount of the compounds (column 83, line 54ff).  
	Note that a claim to a method of using a compound, where an earlier patent claimed the compound and that patent’s specification disclosed the compound’s utility in the method, is not patentably distinct from the patented compound claim.  (Sun Phar. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ 2d 1797 (Fed. Cir. 2010) (See MPEP 804 IIB 2(a)). 
In short, the instant elected species - as inventor explicitly states in the 7/18/2022 Response - reads on instant claims 1-12 and the limitations of these claims with respect to the elected species are all encompassed by patented claim 13 in light of the patent’s specification.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/5/2022